Citation Nr: 0525773	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-10 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke secondary to service-connected residuals of a 
fractured left ankle.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from March 2002 and May 2003 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  Residuals of a stroke were not present in service, and 
are not shown to be related to service or related to a 
service-connected disability.

3.  The veteran has been granted service connection for 
residuals of a fractured left ankle and for spinal stenosis 
with bulging discs.  The veteran has a combined disability 
rating of 40 percent.

4.  The evidence does not establish that the veteran is 
unemployable by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Residuals of a stroke were not incurred in or aggravated 
by active service, and are not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2004).

2.  The criteria for the award of a total rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
February 2002 and December 2003 that told him what was 
necessary to substantiate the claim.  In addition, by virtue 
of the rating decisions on appeal, the statement of the case 
(SOC) and the Supplemental Statements of the Case (SSOCs), he 
was provided with specific information as to why his claims 
seeking entitlement to service connection for residuals of a 
stroke and entitlement to TDIU were being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's December 2003 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  In addition, 
the appellant was specifically told of the type of evidence 
that would be needed to show entitlement to service 
connection and entitlement to TDIU.

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the September 2004 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, private medical records, 
and VA treatment records.  The veteran was provided a VA 
examination and testified at a hearing at the RO.  The 
appellant has not indicated that there is additional evidence 
available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected 
residuals of a fractured left ankle.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of a stroke.  There is no indication of any 
complaints regarding the veteran's vision or any elements or 
symptoms of a stroke.  The medical evidence of record does 
not suggest any direct link to service for the residuals of a 
stroke.  Therefore, direct service connection is not 
warranted for residuals of a stroke.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

The veteran has not asserted that his residuals of stroke are 
directly related to service, but has claimed that his stroke 
should be service connected because it is secondary to his 
residuals of a fractured left ankle, which is service-
connected.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran's private medical records reflect that the 
veteran was hospitalized in 1996 for left tibiotalar 
arthrodesis with iliac crest bone graft.  The diagnosis was 
left tibiotalar degenerative joint disease.  The records 
reflect that the veteran has complained of left ankle pain.

Private medical records from Dr. Kyle Hudgins indicate that 
the veteran suffered a stroke in March 2001.  The veteran had 
loss of right-sided vision, pain in the left side of his 
head, and some intermittent numbness of the left index and 
middle fingers.  Dr. Hudgins listed the veteran's risk 
factors as being hypertension and hypercholesterolemia, as 
well as a strong family history of hypertension, diabetes, 
and stroke.  There was no indication that the veteran's 
stroke was related to service or was related to a left ankle 
disability.

Additional private medical records reveal that the veteran 
has been diagnosed with peripheral vascular disease, and he 
underwent surgery for the placement of a stent and he also 
had a right femoral to left femoral artery bypass.  Treatment 
records from Dr. Michael J. Geer indicate that the veteran 
has been diagnosed with a stroke, with severe peripheral 
vascular disease requiring surgical revascularization, and 
renal artery stenosis requiring stinting.

The veteran testified at a personal hearing that he was told 
there might possible be a relationship between his ankle 
disability and blood clots and hypertension that might have 
caused his stroke.  There is no medical evidence in the 
record to support that assertion.

The veteran underwent a VA examination in March 2003.  The 
veteran related his history of a broken left ankle in service 
and subsequent arthrodesis performed in 1996.  The veteran 
also related his diagnosis of peripheral vascular disease and 
his stroke suffered in 2001.  The examiner noted that the 
only risk factor for his vascular disease is hypertension.  
The examiner diagnosed the veteran with severe peripheral 
vascular disease of both legs, cerebrovascular disease, 
degenerative joint disease of the left ankle, spinal 
stenosis, and hypertension.  The examiner stated his opinion 
that the veteran's vascular disease was caused by his 
hypertension.  There is no indication that the veteran's 
stroke was related to his left ankle disability.

The VA treatment records and private medical records do not 
indicate any evidence of a link between the left ankle 
disability and the stroke.  The veteran testified that he had 
been told there could be such a link, but the medical records 
do not support such a finding, and the VA examiner's opinion 
is contrary.

Based on the above, the Board finds that entitlement to 
service connection for residuals of a stroke, secondary to 
residuals of a fractured left ankle, is not warranted.  The 
Board notes the VA examiner's opinion that the veteran's 
hypertension is the likely cause of his vascular disease and 
no indication that the veteran's left ankle disability caused 
his hypertension or caused his stroke directly.  The Board 
acknowledges that the veteran is of the opinion that he his 
stroke is related to his left ankle disability.  However, 
while the veteran is competent to describe symptoms, he is 
not a medical professional, and is not competent to offer 
opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Service connection is not warranted for residuals of 
a stroke, claimed as secondary to residuals of a fractured 
left ankle.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2004).

III.  Entitlement to TDIU

Total disability is considered to exist when there is present 
any impairment of mind or body, which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2004).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 are met.  See, 
38 C.F.R. § 3.340(a)(2) (2004).
Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2004).

The veteran fails to meet the basic schedular requirements 
for TDIU since he has several service connected disabilities 
but none of them are rated as 40 percent disabling or more, 
and the combined rating is 40 percent, rather than the 
required 70 percent or the required 60 percent for multiple 
disabilities affecting the same body system.  See, 38 C.F.R. 
§ 4.16(a) (2004).

The veteran can also be considered for an extraschedular 
rating if he is unemployable due to his service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2004).  Where, as in this 
case, the veteran does not meet the percentage requirements 
for a total rating set out in 38 C.F.R. § 4.16(a), the Board 
lacks the authority to grant a total rating in the first 
instance.  Bowling v Principi, 15 Vet. App. 1, 10 (2001).  In 
such a case VA must refer the matter to VA's Compensation and 
Pension (C&P) 
Director for initial consideration under the provisions of 
38 C.F.R. § 4.16(b).  Id.  Referral is required where there 
is a plausible basis for concluding that the veteran is 
unable to secure and follow a gainful occupation.  Id. at 9.

Unlike the criteria for an extraschedular rating under 
38 C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See, VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.

The veteran has asserted that he is unable to work due to his 
service-connected disabilities, but the weight of the medical 
evidence suggests that it is a combination of all of his 
physical disabilities, most noticeably his non-service 
connected peripheral vascular disease, hypertension, and 
residuals of a stroke that prevent him from working.  The 
private medical records do report that the veteran is 100 
percent disabled and 100 percent unemployable but the records 
do not suggest that this is solely due to his service-
connected ankle and back disabilities.  The report from Dr. 
Jeffrey C. Davis, dated in June 2004, indicates that the 
veteran should not be on his feet more than half the workday 
and no more than 30 to 40 minutes at a time.  This does not 
suggest that the veteran is unemployable; rather, it suggests 
some limitations to employment.  The VA examination dated in 
March 2003 indicates that the veteran suffers from severe 
peripheral vascular disease, but this disability is not 
service-connected.  Based on the evidence in the record, the 
Board cannot conclude that the veteran is unable to work due 
to his service-connected disabilities.  While it is true that 
the veteran has difficulty working, there is no indication 
that he is unsuited for all forms of substantially gainful 
employment due to his service-connected disabilities.  
Therefore, the Board finds that there is no basis for a 
referral to VA's Compensation and Pension (C&P) Director for 
initial consideration under the provisions of 38 C.F.R. 
§ 4.16(b).  


ORDER

Entitlement to service connection for residuals of a stroke, 
claimed as secondary to residuals of a fractured left ankle, 
is denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


